Case 1:19-mc-00145-TSC Document 233-2 Filed 09/08/20 Page 1 of 2




                        Cite as: 591 U. S. ____ (2020)            1

                         Statement of SOTOMAYOR, J.

       SUPREME COURT OF THE UNITED STATES
                                _________________

                                 No. 20A32
                                _________________


            LEZMOND C. MITCHELL v. UNITED STATES
                        ON APPLICATION FOR STAY
                              [August 25, 2020]

          The application for stay of execution of sentence of death
       presented to JUSTICE KAGAN and by her referred to the
       Court is denied.
          Statement of JUSTICE SOTOMAYOR respecting the denial
       of the application for stay.
          The Federal Death Penalty Act of 1994 (FDPA) requires
       that the Federal Government implement death sentences
       “in the manner prescribed by the law of the State in which
       the sentence is imposed.” 18 U. S. C. §3596(a). Considera-
       ble uncertainty exists about the scope of this provision. In
       the most detailed analysis provided by a lower court to date,
       three judges offered three different views on how to define
       the “manner” of implementing a death sentence and where
       to locate the relevant “law of the State.” See In re Federal
       Bureau of Prisons’ Execution Protocol Cases, 955 F. 3d 106,
       108 (CADC 2020) (per curiam) (“Each member of the panel
       takes a different view of what the FDPA requires”). Thus
       far, this Court has declined to provide definitive guidance
       on these important questions. See Barr v. Roane, 589 U. S.
       ___ (2019) (application for stay or vacatur denied); Bour-
       geois v. Barr, ante, p. ___ (cert. denied).
          Because these questions are not adequately presented for
       our review in the pending case, I agree with this Court’s
       decision to deny a stay. Here, the Ninth Circuit did not
       need to resolve the key issue on which the D. C. Circuit
       panel split because it assumed an answer favorable to
Case 1:19-mc-00145-TSC Document 233-2 Filed 09/08/20 Page 2 of 2




       2               MITCHELL v. UNITED STATES

                         Statement of SOTOMAYOR, J.

       Mitchell and still denied relief. See United States v. Mitch-
       ell, ___ F. 3d ___, ___–___ (CA9 2020) (per curiam). This
       case, therefore, does not turn on the question most in need
       of this Court’s guidance: whether the “manner prescribed
       by the law of the State” includes procedures set forth in a
       state agency’s execution protocol. But with additional fed-
       eral executions scheduled in the coming months, the im-
       portance of clarifying the FDPA’s meaning remains. I be-
       lieve that this Court should address this issue in an
       appropriate case.
